 


114 HR 2139 IH: Veteran’s Benefits Claims Faster Filing Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2139 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. O’Rourke (for himself, Ms. Kuster, Mr. Grijalva, Mr. Rush, Mr. Jones, Ms. Gabbard, Mr. Swalwell of California, Miss Rice of New York, Mr. Yoho, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide notice of average times for processing claims and percentage of claims approved, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veteran’s Benefits Claims Faster Filing Act of 2015.  2.Department of Veterans Affairs notice of average times for processing claims and percentage of claims approved (a)Public noticeThe Secretary of Veterans Affairs shall post the information described in subsection (c)— 
(1)in a conspicuous place in each regional office and claims intake facilities of the Department of Veterans Affairs; and (2)on the Internet Web site of the Department. 
(b)Notice to applicants 
(1)In generalThe Secretary shall provide to each person who submits a claim for benefits under the laws administered by the Secretary before the person submits such claim— (A)notice of the information described in subsection (c); and 
(B)notice that the person is eligible to receive up to an extra year of benefits payments if the person files a claim that is fully developed. (2)Acknowledgment of receipt of noticeEach person who submits a claim for benefits under the laws administered by the Secretary shall include in such application a signed form acknowledging that the person received the information described in subsection (c). 
(c)Information described 
(1)In generalThe information described in this subsection is the following: (A)The average processing time of the claims described in paragraph (2) and the percentage of such submitted claims for which benefits are awarded. 
(B)The percentage of each of the following types of submitted claims for benefits under the laws administered by the Secretary of Veterans Affairs for which benefits are awarded: (i)Claims filed by veterans who authorized a veterans service organization to act on the veterans’ behalf under a durable power of attorney. 
(ii)Claims filed by veterans who authorized a person other than a veterans service organization to act on the veterans’ behalf under a durable power of attorney. (iii)Claims filed by veterans who did not authorize a person to act on the veterans’ behalf under a durable power of attorney. 
(2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under the laws administered by the Secretary of Veterans Affairs: (A)A fully developed claim that is submitted in standard electronic form. 
(B)A fully developed claim that is submitted in standard paper form. (C)A claim that is not fully developed that is submitted in standard electronic form. 
(D)A claim that is not fully developed that is submitted in standard paper form. (E)A claim that is not fully developed that is submitted in non-standard paper form. 
(3)Update of informationThe information described in this subsection shall be updated not less frequently than once each fiscal quarter.  